Order entered September 3, 2014




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-14-01086-CV

                             KEVIN BODE, ET AL., Appellants

                                           V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00825-2014

                                        ORDER
       We GRANT appellants’ August 21, 2014 motion for an extension of time to file their

notice of appeal.    The notice of appeal filed on August 20, 2014 is deemed timely for

jurisdictional purposes.


                                                  /s/   ADA BROWN
                                                        JUSTICE